Citation Nr: 1307786	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-28 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to a disability rating in excess of 10 percent for chronic fatigue syndrome.  

4.  Entitlement to a disability rating in excess of 10 percent for right testicle epididymitis.  


REPRESENTATION

Appellant represented by:	William C. Herren, Attorney




WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2011, the Veteran testified before a Decision Review Officer seated at the RO.  A written transcript of this hearing has been added to the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the course of this appeal, Veteran requested a videoconference hearing before a Veterans Law Judge, but subsequently withdrew that request in April 2012, prior to any such hearing being held.  In November 2012, he again requested a videoconference hearing before a Veterans Law Judge.  Therefore, remand is required to afford this Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in proper docket order before a Veterans Law Judge.  He should be afforded appropriate notice of the time, date, and location of his hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


